  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 1 of 9 PAGEID #: 44




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

David Swickheimer,                             :      Case No. 2:19-CV-03706
                                               :
                       Plaintiff,              :
                                               :      Judge James L. Graham
       vs.                                     :
                                               :      Magistrate Judge Chelsey M. Vascura
Best Courier, Inc., et al.,                    :
                                               :
                       Defendants.             :


                  MOTION TO DISMISS BY DEFENDANT JOE ECKART


       Defendant Joe Eckart moves this Court pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss all

claims against Mr. Eckart because Plaintiff David Swickheimer’s Complaint fails to state a valid

claim for relief against Mr. Eckart. Specifically, Plaintiff’s Complaint provides insufficient factual

allegations to support Plaintiff’s claim that Mr. Eckart is, individually, an employer of Plaintiff.

The reasons in support are more fully explained in the attached Memorandum in Support.

                                               Respectfully Submitted,


                                               /s/ Daniel J. Bennett
                                               Katherine C. Ferguson (0079207)
                                               Daniel J. Bennett (0079932)
                                               Lindsay M. Nelson (0095560)
                                               Kooperman Mentel Ferguson Yaross, Ltd.
                                               100 S. 4th Street, Suite 100
                                               Columbus, Ohio 43215
                                               (614) 344-4800
                                               (614) 344-4801 FAX
                                               kferguson@kmfylaw.com
                                               dbennett@kmfylaw.com
                                               lnelson@kmfylaw.com
                                               Counsel for Defendants
     Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 2 of 9 PAGEID #: 45




                                MEMORANDUM IN SUPPORT

I.       INTRODUCTION.

         Plaintiff’s wage-and-hour claims against individual Defendant Joe Eckart should be

dismissed because Plaintiff has failed to plead sufficient facts establishing that Mr. Eckart, on an

individual basis, is an “employer” under the FLSA or Ohio Constitution Art. II Sec. 34a. Plaintiff

has only made two specific allegations against Mr. Eckart: (1) that he owns Best Courier, Inc. and

(2) a conclusory allegation that Mr. Eckart is an “employer,” as defined by applicable statutes.

         More is needed to drag an individual officer of a business into a wage-and-hour lawsuit.

In the Sixth Circuit, in order to impose individual liability on an owner or officer of a company for

wage-and-hour violations, a Plaintiff must demonstrate that the individual has “operational

control” over the business under the “economic realities” test. Completely absent from Plaintiff’s

Complaint are any allegations that Mr. Eckart exercised such control to a degree meeting the

applicable standard. Moreover, Plaintiff’s drafting tactic of commingling Mr. Eckart and Best

Courier into one undifferentiated entity (e.g., defining each as, collectively, “Defendants”) has

been rejected by other courts. Indeed, to allow such a tactic to work would essentially eliminate

the obligation of a plaintiff to provide specific factual content supporting wage-and-hour claims

against an owner or officer of the business.

II.      ALLEGATIONS IN THE AMENDED COMPLAINT.

         Defendant Best Courier, Inc. (“Best Courier”) is a courier company that has operated

within the Columbus area since 1987. Plaintiff is a former driver for Best Courier. At the outset

of Plaintiff’s relationship with Best Courier, Plaintiff signed an “Independent Contractor

Agreement” where Best Courier agreed to pay Plaintiff 55% of gross delivery receipts for

completed deliveries.     Plaintiff’s Class and Collection Action Complaint, Doc #1 (the

“Complaint”), ¶24. However, in this action Plaintiff is alleging that he (and Best Courier’s other


4835-5461-9817, v. 1                             2
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 3 of 9 PAGEID #: 46




drivers) have been misclassified by Best Courier as independent contractors and are in fact

employees entitled to minimum wage and overtime under the FLSA and Ohio’s counterpart

statutes. Id. at ¶19-20. Plaintiff alleges that the “defendants” violated these statutes by failing to

pay minimum wage and overtime when due. Id.

         Plaintiff brings his wage-and-hour claims against both Best Courier and Mr. Eckart,

individually. Plaintiff alleges that Mr. Eckart is “[u]pon information and belief…an owner, CEO

and President of Defendant Best Courier, Inc.” (Id. at ¶7). Besides that allegation, there is only

one more paragraph devoted to any specific allegations with respect to Mr. Eckart – Paragraph 12

of the Complaint alleges that Mr. Eckart “is an employer pursuant to 29 U.S.C. § 203(d) in that he

is a ‘person [who] act[ed] directly or indirectly in the interest of an employer,’ Defendant Best

Courier, Inc., ‘in relation to employees’” and that he “had operational control over significant

aspects of Best Courier’s day-to-day functions, including compensation of employees.”

         This allegation is nothing but a legal conclusion that Mr. Eckart is an employer and then a

recitation of the basic legal standard in the Sixth Circuit for finding that an individual is an

“employer” under the FLSA. The Complaint provides no specific factual allegations as to how

Mr. Eckart had operational control over Best Courier, in fact, there are no additional allegations in

the Complaint specifically mentioning Mr. Eckart at all.          Plaintiff does provide numerous

references to “defendants” throughout the Complaint, but Plaintiff does so by combining Mr.

Eckart and Best Courier into one undifferentiated entity, usually “Defendants.” E.g., Complaint,

P. 1 (“Plaintiff David Swickheimer, by and through counsel, for his Class and Collective Action

Complaint against Defendants Best Courier, Inc. and Joe Eckart (hereinafter collectively referred

to as ‘Defendants’ or ‘Best Courier’), states and alleges the following:”). So rather than providing

any facts demonstrating Mr. Eckart’s operational control of Best Courier, Plaintiff’s Complaint




4835-5461-9817, v. 1                              3
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 4 of 9 PAGEID #: 47




essentially assumes that Mr. Eckart is an employer and then treats Mr. Eckart and Best Courier as

one and the same.

III.     LAW & ARGUMENT.

         A.       Legal Standard Governing Motions to Dismiss.

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain facts that

“state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

557 (2007). Facial plausibility requires “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 556. A court

is “not bound to accept as true a legal conclusion couched as a factual allegation” or “unwarranted

factual inferences.” Id.; Zaluski v. Un. Am. Healthcare Corp., 527 F.3d 564, 570 (6th Cir. 2008).

And pleadings that offer “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. at 557.

         B.       Plaintiff Has Alleged No Factual Basis Establishing Any of the Factors Under
                  the Sixth Circuit’s “Economic Reality” Test for Determining Individual
                  Liability under the FLSA.

         The FLSA defines “employer” as “any person acting directly or indirectly in the interest of

an employer in relation to an employee.” 29 U.S.C. § 203(d).             The FLSA’s definition of

“employer” also applies to wage and hour claims under Ohio law. E.g., Wise v. T-Man, LLC, 2016

U.S. Dist. LEXIS 84349, *12 (N.D. Ohio).

         In determining whether an individual is liable as an “employer” under the FLSA, courts

within the Sixth Circuit and elsewhere apply the “economic realities” test. E.g., United States

DOL v. Cole Enters., 62 F.3d 775, 778 (6th Cir. 1995). Under this test, the analysis relates to the




4835-5461-9817, v. 1                               4
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 5 of 9 PAGEID #: 48




amount of control the individual has over the entity. Specifically, “Sixth Circuit caselaw has

established that to be classified as an employer, it is not required that a party have exclusive control

of a corporation's day-to-day functions. However, the party must have operational control of

significant aspects of the corporation's day to day functions.” Wise, 2016 U.S. Dist. LEXIS 84349,

at *13.

          The “economic reality” standard, however, is not a precise test susceptible to formulaic

application. Donovan v. Brandel, 736 F.2d 1114, 1116 (6th Cir. 1984). It prescribes a case-by-

case approach, whereby the court considers the “circumstances of the whole business activity.”

E.g., Dunlop v. Dr. Pepper-Pepsi Cola Bottling Co. of Dyersburg, Tenn., 529 F.2d 298, 301 (6th

Cir. 1976) (stating that in applying the economic reality standard, “the authoritative decisions

require that the courts consider the total relationship rather than isolated factors.”). Relevant

factors to consider may include “whether the plaintiff is an integral part of the operations of the

putative employer; the extent of the plaintiff's economic dependence on the defendant; the

defendant's ‘substantial control of the terms and conditions of the work’ of the plaintiff; the

defendant's authority to hire or fire the plaintiff; and whether the defendant maintains the plaintiff's

employment records and establishes the rate and method of payment.” Ellington v. City of E.

Cleveland, 689 F.3d 549, 555 (6th Cir. 2012) (citations omitted).

          Plaintiffs’ Complaint simply provides no specific allegations with respect to the amount of

control Mr. Eckart exerted over Best Courier. Again, under Twombly, the Court must differentiate

between allegations that establish the mere “possibility” of entitlement to relief versus allegations

that actually create “plausibility” for relief. The only allegations in the Complaint that specifically

identify Mr. Eckart (1) allege that he is the owner of Best Courier and (2) states in conclusory

fashion that Mr. Eckart is an employer under the FLSA and controls Best Courier. Plaintiff’s




4835-5461-9817, v. 1                               5
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 6 of 9 PAGEID #: 49




Complaint, ¶7 and ¶12. In order to conclude that these allegations are sufficient state a claim

against Mr. Eckart, the Court would essentially be crafting a de facto rule that, at least in the

context of the analysis under FRCP 12(b)(6), that an owner of an entity is automatically subject to

liability as an employer under the FLSA.

         Rather than specifically identify Mr. Eckart’s involvement in the day-to-day affairs of Best

Courier, Plaintiff’s Complaint adopts a pleading tactic where Best Courier and Mr. Eckart are

defined together as “Best Courier” or “Defendants.” Id. at P. 1. This pleading tactic effectively

demonstrates the pleading deficiency – there are necessarily no allegations discussing Mr. Eckart’s

control over Best Courier in the Complaint because Plaintiff has defined Mr. Eckart the person

and Best Courier the business as one being. Moreover, this pleading short-cut has been rejected

as being insufficient to plead sufficient facts to establish individual liability for an owner under

the FLSA. Vasto v. Credico (USA), LLC, 2016 U.S. Dist. LEXIS 101875, *15 (S.D.N.Y.).

         Vasto, while a case outside the Sixth Circuit, is remarkably similar to this matter. The

plaintiffs in Vasto brought an FLSA action against the business and its president individually. The

president moved to dismiss the complaint against him based on the plaintiffs’ failure to plead

sufficient facts demonstrating individual liability as an employer under the FLSA per the

“economic realities” test. Although the plaintiffs in Vasto offered the conclusory allegation, like

Plaintiff here, that the president “exercised control over day-to-day operations,” of the company,

the complaint supplied no additional factual basis with respect to the president’s duties for the

company:

         [T]he [Complaint]…does not allege that Young (1) had the power to hire or fire
         agents, (2) supervised or controlled the agents’ work schedules or conditions of
         employment, (3) determined the rate and method of employment or (4) maintained
         employment records….Equally significant, the [Complaint] does not plead any
         facts that would permit the Court to infer that Young had “operational control” over
         “employment-related factors such as workplace conditions and operations,



4835-5461-9817, v. 1                              6
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 7 of 9 PAGEID #: 50




         personnel, or compensation.”…[The Complaint] does not allege that Young
         “exercised financial control over” Credico or any of its ISOs. Nor does it allege
         that he possessed control over managerial staff or instructed them on matters
         concerning employment practices. Indeed, the [Complaint] contains no allegations
         whatsoever as to the scope of Young’s power and duties as President.

Id. at *17-18 (citations omitted). The court in Vasto provided the above analysis after specifically

noting that the allegations of the complaint “contain[] a number of allegations regarding

‘defendants’ as an undifferentiated collective.” Id. at *15. Ultimately, the court granted the

president’s motion to dismiss, concluding that to do otherwise “would create de facto liability for

high-level corporate officers any time a corporation violated the FLSA.” Id. at *21.

         Counsel for Mr. Eckart is aware of cases from within the Sixth Circuit that include

statements to the effect that “being the ‘top man’ at a corporation that functions for an individual’s

profit is sufficient to impose FLSA liability.” E.g, Dole v. Elliot Travel & tours, Inc., 942 F.2d

962, 966 (6th Cir. 1991); Hatmaker v. Pj Ohio, LLC, 2019 U.S. Dist. LEXIS 50403 (S.D. Ohio).

Dole, the first case from within the Sixth Circuit using this phrase, involved an appeal of the trial

court granting a summary judgment motion. Accordingly, the actual facts establishing the owner’s

operational control of the business were before the court. Dole did not create a bright-line rule

establishing de facto liability for owners and officers of an entity for FLSA violations. In fact, the

standard articulated by the Sixth Circuit in Dole to establish individual liability for FLSA

violations was no different than the “economic realities” applied inside and out of the Sixth Circuit

and discussed above – i.e., that the individual must have “operational control of significant aspects

of the corporation’s day to day functions.” Dole, 942 F.2d at 966 (emphasis in original). Indeed,

any bright-line rule automatically imposing liability on a company’s owners would represent a

significant departure from the text of the FLSA and the standards articulated by Sixth Circuit with




4835-5461-9817, v. 1                              7
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 8 of 9 PAGEID #: 51




respect to the “economic reality” test, and thus, in the context of a motion to dismiss, the pleading

standards articulated by the U.S. Supreme Court in Twombly.

IV.      CONCLUSION.

         Put simply, Plaintiff’s allegations against Mr. Eckart fail to satisfy minimum modern

pleading requirements because they are mere conclusions that regurgitate the standard for

individual liability under the FLSA. With no factual detail alleging Mr. Eckart’s operational

control over Best Courier within the Complaint, the claims against Mr. Eckart must be dismissed.



                                              Respectfully Submitted,


                                              /s/ Daniel J. Bennett
                                              Katherine C. Ferguson (0079207)
                                              Daniel J. Bennett (0079932)
                                              Lindsay M. Nelson (0095560)
                                              Kooperman Mentel Ferguson Yaross, Ltd.
                                              100 S. 4th Street, Suite 100
                                              Columbus, Ohio 43215
                                              (614) 344-4800
                                              (614) 344-4801 FAX
                                              kferguson@kmfylaw.com
                                              dbennett@kmfylaw.com
                                              lnelson@kmfylaw.com
                                              Counsel for Defendants




4835-5461-9817, v. 1                             8
  Case: 2:19-cv-03706-JLG-CMV Doc #: 8 Filed: 10/18/19 Page: 9 of 9 PAGEID #: 52




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 18, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                /s/ Daniel J. Bennett
                                                Daniel J. Bennett




4835-5461-9817, v. 1                                9
